Citation Nr: 0915539	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-12 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active duty from September 1966 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Juan, Puerto Rico, which found that new and material 
evidence had not been submitted to reopen a previously denied 
claim of entitlement to service connection for a psychiatric 
disorder.

This case was previously before the Board in February 2008.  
At that time, the Board determined that new and material 
evidence had been presented with which to reopen the service 
connection claim for a psychiatric disorder, and that claim 
was remanded primarily for additional evidentiary 
development.  The development requested in the Board remand 
has been undertaken, and the case has returned to the Board 
for appellate consideration.  

As mentioned by the Board in the decision issued in February 
2008, the file contains a May 2004 medical statement of H. J. 
M., PhD; in which a diagnosis of post-traumatic stress 
disorder (PTSD) was made.  At that time, the record did not 
include either an informal or formal service connection claim 
for PTSD.  In Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a claim based on a diagnosis of a 
new mental disorder, e.g. PTSD, states a new claim for the 
purposes of jurisdiction.  The Board construes the May 2004 
medical statement as an informal service connection claim for 
PTSD.  Accordingly, the Board refers this issue to the RO for 
appropriate action.

In August 2008, additional evidence was received for the file 
which includes VA medical records dated in December 2007; 
copies of a portion of the Board decision and remand issued 
to the Veteran in February 2008; and a copy of a portion of a 
determination of the Court of Appeals for Veterans Claims 
(Court) involving the Veteran's pension claim.  The Board has 
considered whether any of this evidence constitutes 
"pertinent evidence" that would require the accompaniment of 
a waiver, in light of the Veteran's right to initial 
consideration of pertinent evidence by the RO in certain 
circumstances.  38 C.F.R. §§ 19.9, 20.1304(c) (2008).  In the 
Board's judgment, this evidence is not pertinent.  The 
December 2007 medical records do not relate to psychiatric 
treatment or the etiology of the Veteran's psychiatric 
disorder(s), it merely lists schizophrenia and depression as 
among the Veteran's on-going medical problems, evidence which 
is already documented in the record.  The other evidence is 
already on file.  As such, none of the evidence received in 
August 2008 is pertinent evidence requiring a waiver for 
consideration by the Board.  

It is also noted that in November 2008, the Board received 
translation from Spanish to English of approximately 53 pages 
of evidence, all of which was already on file and previously 
considered by the RO.  In this regard, the Board emphasizes 
that no new or additional evidence was included in the 
translated material and notes that much of that evidence had 
already previously been translated for the record.  
Accordingly, the Board may proceed with appellate 
consideration of this case.  


FINDINGS OF FACT

The evidence does not show that any currently diagnosed 
psychiatric disorder had its origins in service (to include 
presumptively), or is etiologically related to the Veteran's 
period of active service or any incident therein.


CONCLUSION OF LAW

A psychiatric disorder was not incurred or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits. As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include 
explanation that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

By letters dated in April 2004 and March 2008, the Veteran 
was notified of the evidence not of record that was necessary 
to substantiate his claim.  He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  Here, the duty to notify was 
satisfied prior to the initial unfavorable decision on the 
claim issued in July 2004.  

With respect to the notice furnished in March 2008, VA's duty 
to notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim, as was accomplished here by 
readjudication of the claim in a Supplemental Statement of 
the Case issued in June 2008.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, notice was provided 
to the Veteran in a letter from VA dated in March 2008 which 
was issued after the initial adjudication of the claim.  
Nevertheless, in the present appeal, because service 
connection is being denied, and no effective date or rating 
percentage will be assigned, the Board finds that there can 
be no possibility of any prejudice to the appellant under the 
holding in Dingess.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's service treatment 
records, VA and private medical treatment records have been 
obtained and translations have been provided as necessary.  A 
VA examination was conducted in 2008 which included a medical 
opinion addressing the critical inquiries in this case.  As 
such, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Factual Background

The service treatment records reflect that the Veteran was 
seen with complaints of nervousness in January 1967.  An 
August 1968 separation examination report indicates that 
psychiatric evaluation was normal and that the Veteran 
reported having depression/excessive worry.  The examiner 
explained that the Veteran had depression and nervousness 
occasionally.  

Upon VA examination conducted in July 1969, passive 
aggressive reaction/personality was diagnosed.  

VA records dated in 1983 indicate that the Veteran complained 
of a 2-year history of nervousness and irritability, 
provisionally diagnosed as depression and anxiety.  Following 
evaluation, an assessment of rule out anxiety disorder was 
made.

The Veteran underwent VA psychiatric and psychological 
evaluations in October 1984 and January 1985 at which times 
intermittent explosive disorder with underlying feelings of 
depression was diagnosed.  

Private medical records from the Commonwealth of Puerto Rico 
Mental Health Program dated from 1984 to 1989 reflect that 
the Veteran was treated for diagnosed conditions including 
neurotic anxiety and paranoid schizophrenia.  A statement 
dated in November 1989 from a supervisor with the 
Commonwealth of Puerto Rico Department of Social Services 
indicated that the Veteran had become eligible for aid since 
March 1986 due to his medical diagnoses of anxiety neurosis 
with depressive features and paranoid schizophrenic disorder.  

Upon psychiatric evaluation conducted in August 1989, it was 
noted that the Veteran's primary difficulty involved 
controlling his aggressive responses.  Intermittent explosive 
disorder with associated depressive features was diagnosed.  

A VA examination was conducted in May 1992 at which time 
impulse control disorder with depressive features was 
diagnosed. 

VA records dated in 1993 and 1994 reflect that the Veteran 
was treated for intermittent explosive disorder with 
depressive episodes and psychotic features and for acute 
exacerbations of chronic schizophrenia.  Records dated from 
2001 to 2004 reflect that the Veteran continued to be treated 
for chronic schizophrenia.   

The evidence includes a private medical statement of H.J.M, 
PhD dated in May 2004, indicating that he had been treating 
the Veteran since March 2004.  The doctor indicated that the 
Veteran had military service from 1966 to 1968 during the 
Vietnam War era, and noted that during this time, the Veteran 
was exposed to events including the threat of death or 
serious injury and witnessing events involving death.  The 
doctor indicated that the Veteran had experienced generalized 
anxiety-depressive episodes starting in 1981 and he had not 
been able to work since that time.  It was noted that 
schizophrenia had been diagnosed in 1984.  Diagnosis of 
schizophrenia undifferentiated, paranoid type and PTSD were 
made. 

A VA examination was conducted in April 2008, and the claims 
folder and medical records were reviewed.  The examiner 
indicated that combat service in Vietnam was indicated by the 
award of a Bronze Star as shown on the DD Form 214.  A 
diagnosis of schizophrenia was made and the examiner opined 
that this was not related to the in-service notation of 
nervousness.  The examiner summarized the Veteran's 
psychiatric history from service forward, noting that 
passive-aggressive reaction had been diagnosed in 1969, and 
that in 1983, possible generalized anxiety disorder was 
diagnosed, following which the Veteran was treated by a state 
facility and later by VA.  The examiner explained that there 
was no indication of complaints, symptoms or treatment of a 
psychiatric disorder in service, or until approximately 1992.  
It was also noted that several psychiatric evaluations had 
failed to reveal any psychotic disorder until 1992.  

Legal Analysis

The Veteran maintains that a currently claimed psychiatric 
disorder was initially incurred in service or is 
etiologically related to his period of service.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for certain conditions including 
psychoses, may also be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

A diagnosis of schizophrenia was made upon VA examination 
conducted in 2008 and it is clear that this disorder has been 
treated for several years prior to that time.  As a currently 
diagnosed psychiatric disorder is clearly shown, Hickson 
element (1) is satisfied.

The remaining question is whether or not any currently 
manifested psychiatric disorder was incurred in or aggravated 
by the Veteran's active military service, presumptively or 
otherwise.

With respect to the second Hickson element, service 
incurrence, initially the Board notes that the Veteran 
maintains that he had combat service in Vietnam.  In the case 
of any Veteran who has engaged in combat with the enemy in 
active service during a period of war, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  "Satisfactory evidence" is credible evidence.  
Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection but ease the combat 
Veteran's burden of demonstrating the occurrence of some 
inservice incident to which the current disability may be 
connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995). "Section 
1154(b) provides a factual basis upon which a determination 
can be made that a particular . . . injury was incurred . . . 
in service but not a basis to link etiologically the [injury] 
in service to the current condition."  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Caluza, supra.).  Thus, the provisions 
of section 1154(b) apply only to the second material issue 
involved in establishing direct service connection, i.e., 
evidence of the incurrence of a disease or injury in service.

In the present case, the Veteran's DD Form 214 from his 
period of service documents that he had one year of Vietnam 
service and that his military occupational specialty was that 
of a supply specialist.  His awards and decorations include a 
National Defense Service Medal, a Vietnam Service Medal, and 
a Vietnam Campaign Medal, none of which are in and of 
themselves indicative of combat.  Upon VA examination 
conducted in 2008, the examiner mentioned that the Veteran 
had received a Bronze Star.  However documentation as shown 
by the Veteran's DD Form 214 received in December 2004, does 
not reflect receipt of this award.  The file does include a 
DD Form 214 which was previously on file on which "Bronze 
Star" was written in pen in the area listing the Veteran's 
awards and decorations; this does not constitute official 
certification of receipt of that award nor has it been 
established by any other official documents or means.  The 
file is otherwise negative for indication or verification of 
combat service in Vietnam.  Accordingly, the Board concludes 
that the Veteran did not engage in combat with the enemy and 
that the provisions of 38 U.S.C.A. § 1154(b) are not 
applicable in this case.  

The service treatment records include a complaint of 
nervousness made in January 1967 and a notation of symptoms 
of depression/excessive worry made by the Veteran in August 
1968 on the separation examination report.  However, the 
service treatment records are entirely negative for a 
diagnosis of any psychiatric disorder during service.  The 
August 1968 separation examination report indicates that 
psychiatric evaluation was normal.  The Veteran's separation 
physical examination report is highly probative as to his 
condition at the time of his release from active duty, as it 
was generated with the specific purpose of ascertaining the 
Veteran's then-physical condition, as opposed to his current 
assertion which is proffered in an attempt to secure VA 
compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  As such, there is 
no indication from this evidence of service incurrence of a 
psychiatric disorder.  

Post service, upon VA examination conducted in July 1969, 
passive aggressive reaction/personality was diagnosed.  A 
personality disorder is not a disease for compensation 
purposes.  38 C.F.R. §§ 3.303, 4.127.  Since the file 
contains no evidence establishing that psychosis was 
diagnosed during the Veteran's first post-service year, 
service connection on a presumptive basis is not warranted.

Thereafter, it was not until approximately 1983, that 
symptoms of depression/anxiety were documented; it was not 
until approximately 1984 that psychiatric disorders, assessed 
at that time as neurotic anxiety and paranoid schizophrenia, 
were diagnosed.  The Veteran has received fairly consistent 
psychiatric treatment since that time, and in recent years 
his psychiatric disorder has been assessed as schizophrenia.   

Turning to the third element, nexus evidence, a requirement 
for a showing of an etiological relationship has been 
repeatedly reaffirmed by the Court of Appeals for the Federal 
Circuit, which has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the Veteran's service and the disability 
claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In this case, the Board finds that the most probative 
evidence on file as to this element consists of the opinion 
of the VA examiner provided in 2008 to the effect that the 
Veteran's psychiatric disorder was not etiologically related 
to service to include complaints of nervousness documented in 
service.  After summarizing the Veteran's psychiatric 
history, the examiner reasoned that the evidence did not 
reflect that any psychiatric disorder was diagnosed during 
service or for many years thereafter.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion. See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  This opinion is considered probative as 
it was definitive, based upon a complete review of the 
Veteran's entire claims file and clinical evaluation of the 
Veteran, and was supported by a logical rationale.  
Accordingly, the opinion is found to carry significant 
probative weight.  The Veteran has not provided any competent 
medical evidence to rebut the opinion against the claim or 
otherwise diminish its probative weight.  See Wray v. Brown, 
7 Vet. App. 488, 492-93 (1995).

Arguably, in favor of the claim is a medical statement 
provided by H.J.M, PhD in May 2004 in which a diagnosis of 
schizophrenia was made.  Therein, the doctor suggested, but 
did not definitively opine that a currently manifested 
psychiatric disorder was linked to the Veteran's "combat" 
service and traumatic events consistent with such service.  
The Court has held that VA can not reject a medical opinion 
simply because it is based on a history supplied by the 
Veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (reliance on a Veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the Veteran).  However, in this case as 
discussed previously, combat service is not established by 
any corroborating, objective or official evidence.  As such, 
to the extent that the doctor purports to link the Veteran's 
currently manifested psychiatric disorder to his "combat" 
service, the opinion is based on an inaccurate factual 
premise, and a medical opinion based upon an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  

Moreover, in this case, there is a large gap in evidence from 
approximately 1969 until about 1983, during which time it 
appears that the Veteran received no treatment for a 
psychiatric disorder, no such symptomatology was documented, 
and no psychiatric disorder was diagnosed.  A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In essence, 
any assertions of continuity and chronicity of a psychiatric 
disorder since service are unsupported.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service, is probative evidence 
against the claim.).  Therefore, neither chronicity nor 
continuity of a psychiatric disorder since service is 
established.  38 C.F.R. § 3.303(b) (2008); see Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The Board does not question the Veteran's sincerity in his 
belief that he has a currently manifested psychiatric 
disorder resulting from service.  While he is certainly 
competent to relate his symptomatology in service and after 
service, there is no evidence that he possesses the requisite 
medical training or expertise necessary to render him 
competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Accordingly, mere contentions and statements of 
the Veteran and other lay-persons, no matter how well 
meaning, without supporting medical evidence that would 
etiologically relate the currently claimed psychiatric 
condition with events or incidents which occurred in or are 
related to service, are not competent medical evidence.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Accordingly, as the weight of the 
competent and probative medical evidence is against a finding 
that the Veteran's claimed psychiatric disorder is related to 
service, Hickson element (3), medical nexus, is not met.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


